Exhibit 10.1 Alcatel-Lucent/ESPRE Collaboration Agreement Final COLLABORATION AGREEMENT THIS Collaboration AGREEMENT(Agreement) is made this 17th day of November 2008 between ESPRE Solutions, Inc. having a registered office at 5700 West Plano Parkway, Suite 2600, Plano, TX 75093 (hereinafter referred to as "ESPRE") and Alcatel-­Lucent USA Inc., having an office at 600 Mountain Avenue, Murray Hill, NJ, 07974 (hereinafter referred to as "Alcatel-Lucent"). (hereinafter also collectively referred to as the Parties and individually as a Party) WHEREAS - Alcatel-­Lucent provides network products, technical infrastructure, network integration, deployment and professional services; - ESPRE is a media solutions and technology company and provides web based video conferencing and collaboration solutions; - Alcatel-­Lucent and ESPRE both wish to be able to supplement their respective product offerings with the other partys products and services in order to have the ability to offer integrated products and services solutions in [REDACTED] - Alcatel­-Lucent and ESPRE both wish to collaborate to pursue and accelerate sales opportunities for solutions in the market segment identified above, as and when they arise, and desire to define their respective rights and obligations during the submission of any joint tender or proposal which may arise from said opportunities; NOW, THEREFORE,in consideration of the above recitals and mutual covenants, Alcatel-Lucent and ESPRE agree as follows: 1. PURPOSE ANDPERMISSION TO PROMOTE Purpose The purpose of this Agreement is to define the relationship between Alcatel-­Lucent and ESPRE in support of an integrated solution for [REDACTED] and the terms and conditions under which the Parties will represent to potential Customers such relationship in delivering an integrated solution, as well as to set in place certain expectations between the Parties as to the marketing of such integrated solutions. Successful results under this Agreement will depend, in part, on the following: Enabling comprehensive solutions and offers to target accounts; Establishment of a [REDACTED] Alcatel-Lucent – ESPRE Confidential Use Pursuant to Company Instruction Page 1 of 22 Alcatel-Lucent/ESPRE Collaboration Agreement Final Joint product planning and solution [REDACTED] development to offer a differentiated solution; Joint end­-to-­end solution integration and validation; and Reference selling and mutual recommendations leading to future business. Permission to Promote Pursuant to the terms and conditions of this Agreement, each Party is hereby permitted to promote, to potential Customers, as defined below, the Parties intent to jointly support [REDACTED] with each Party furnishing the following: ESPRE:The following list identifies key services and applications that either exist today or will be added in the future and the related applications ESPRE can deliver to the market place:  A suite of web-­based video solution products and services, including VUELive, VUExpert, VUEShare and VUECast  Video compression technologies and solutions Alcatel-­Lucent:The following list identifies key services and applications that either exist today or will be added in the future and the related devices Alcatel-­Lucent can deliver to the market place:  Alcatel-­Lucent network infrastructure products and services that extend into the home  A full solution to the marketplace as it relates to [REDACTED] which will be an end­ to­ end solution and may include the products and services of additional parties  End-to­-end or master network services integrator through its Global Services business 2. Collaboration on Customer Opportunities and Joint Developments Collaboration and Customer Opportunities This Agreement is [REDACTED] and entered into by the Parties to facilitate the ability for Alcatel-­Lucent and ESPRE to work together to jointly develop and bid solution opportunities for [REDACTED]. This Agreement provides the terms and conditions which define how each Party will provide the opportunity to the other Party to propose such Partys products and services in a full service solution. When appropriate, the Parties will mutually recommend each others products as being advantageous in [REDACTED] to potential Customers. Notwithstanding the aforementioned, each Party shall have complete discretion in determining whether, and to what extent, to participate with the other Party in a joint bid or offer. The Parties agree that, from time to time, additional customer and collaboration opportunities, other than those anticipated under this Agreement, with each other and other third parties may be presented by a Party. Each Party agrees to consider any such opportunity offered by the other Party. Participation will be at the sole discretion of the Party. Alcatel-Lucent – ESPRE Confidential Use Pursuant to Company Instruction Page 2 of 22 Alcatel-Lucent/ESPRE Collaboration Agreement Final Joint Developments Pursuant to the terms and conditions of this Agreement, the Parties may determine to jointly develop and bid [REDACTED]. Such joint development will be solely pursuant to a joint development agreement that will define the commercial terms and conditions, including, milestones for delivery, any related costs, and intellectual property ownership and/or interest rights. The Parties do not anticipate the creation of any intellectual property under this Agreement, as set forth in Section 2.2.1. However, if intellectual property is created under this Agreement, such as for example in developing and [REDACTED] then it shall be owned as specified below in Sections 9.3, 9.4, 9.5, and 9.6. 3. Joint Integration and [REDACTED] Management of Relationship The Parties will meet regularly at such times as mutually agreed upon to review the [REDACTED] and to decide whether opportunities exist for joint marketing. Service [REDACTED] The Parties agrees that various consumer services are possible under [REDACTED]. The Parties agree to investigate opportunities to collaborate on ideas leading to joint service and systems [REDACTED] using both Parties products. Any necessary and agreed upon equipment and expertise to prove such[REDACTED]will be delivered by the Parties into[REDACTED] housed in Alcatel-­Lucents facilities [REDACTED]. These labs will be used to [REDACTED]. Requirements Sharing and Product Planning The Parties will share product requirements that become understood to the Parties via the joint service [REDACTED] activities as may be necessary for interoperability between the products furnished by each Party. End-­to­-End Service Validation [REDACTED] for Customers will integrate multiple products from ESPRE and Alcatel-­Lucent, and potentially other vendors as required. The Parties agree to an end-­to-­end service testing based on mutually developed criteria of [REDACTED] and access products from Alcatel-­Lucent with end-­user applications from ESPRE. This includes sharing expertise and prototype applications and beta releases for validation of interoperability, testing of application robustness and market research for particular service opportunities. 4. Joint Marketing Program, Expenses and Means, Resources and Methods Joint Marketing Program Alcatel-Lucent – ESPRE Confidential Use Pursuant to Company Instruction Page 3 of 22 Alcatel-Lucent/ESPRE Collaboration Agreement Final In support of the marketing effort as envisioned under this Agreement, and as mutually agreed to by the Parties, the Parties will pursue the following activities:  Development and release of a joint press release to gain mutually agreed upon maximum exposure;  Development of joint key messages and joint material to potential Customers;  Providing the other Party a reasonable number of copies of marketing materials free of charge;  Participation, as appropriate, in trade shows, executive conferences, and marketing events on dates and at locations mutually agreed to by the Parties;  Providing consulting services during normal business hours, as mutually agreed to by the Parties, to address technical questions related to demonstration, marketing, operation, use and installation of the products and/or services;  Providing marketing training on dates and at locations mutually agreed to by the Parties, free of charge; and/or  Mutually supporting joint public relations road-­shows. Expenses The Parties shall bear their own respective expenses with relation to the marketing activities described above except as otherwise agreed upon. Means, Resources and Methods Notwithstanding the foregoing, it is expressly agreed that each Party shall remain solely responsible for defining the means, resources and methods for the marketing and distribution of such Partys core competencies, and the extent of such means and resources shall be subject to business evolution. 5. Demonstrations & Demonstration Systems Committed Demonstration Systems Both Parties commit to set­up and maintain, at a minimum, the demonstration facilities that will be available for Customer visits. Software Licensing and Hardware Provisioning For deployment in demonstration systems, to the extent of its rights to do so, each Party will provide the necessary physical hardware and software licenses free of charge to the other Party. For demonstration system components, any software license or hardware components that need to be acquired from a third party (for which a party does not have the intellectual property rights to provide as described in the preceding sentence) will be acquired, at its own costs by the Party requiring its use. Support Alcatel-Lucent – ESPRE Confidential Use Pursuant to Company Instruction Page 4 of 22 Alcatel-Lucent/ESPRE Collaboration Agreement Final Each Party agrees to bear its own costs associated with such Partys support of the demonstration system. 6. Future Strategic Direction Both Parties will cooperate to extend mutual market opportunities through direct collaboration such as:  [REDACTED] (under separate agreements that will define the commercial terms and conditions, including, milestones for delivery, any related costs, and intellectual property ownership and/or interest rights)  Leveraging respective consumer research  New market development 7. Term ­Termination Term This Agreement shall come into force and effect on the last date of the signature of both Parties (the "Effective Date") and shall remain in force for an initial period of [REDACTED] from the Effective Date (hereinafter referred to as "Initial Period"). Thereafter, this Agreement may be renewed for further renewal periods of [REDACTED] periods upon express written consent of both Parties. Termination Either Party may terminate this Agreement in the event that: (i) the other Party fails to perform any material obligation imposed upon it by this Agreement and such failure is not cured within a [REDACTED] period following the date of the of written notice to the defaulting Party of the non­-defaulting Party's intent to terminate, (ii) the other Party becomes or is declared insolvent, becomes the subject of any proceedings relating to its liquidation, insolvency or for the appointment of a receiver or similar officer over or in respect of its assets, or compounds or makes an assignment for all, or substantially all, of its creditors, or enters into an agreement for the composition, extension or readjustment of all, or substantially all, of its obligations, or (iii) there is an allegation of infringement by one Party of the other Partys Intellectual Property Rights. Either Party may terminate this Agreement without cause upon [REDACTED] prior written notice to the other Party. Upon termination or expiration of this Agreement for whatever reason, each party shall return to the other Party any and all documents, and any and all other information provided to it by the other party, save that either party may retain one copy of such documentation and information for its own quality assurance and record­keeping purposes in confidence. 8. Limitation of Liability Special, Indirect, Punitive or Consequential Damages Alcatel-Lucent – ESPRE Confidential Use Pursuant to Company Instruction Page 5 of 22 Alcatel-Lucent/ESPRE Collaboration Agreement Final Neither Party shall be liable to the other for any special, indirect, punitive, or consequential damages (including but not limited to loss of profits, business, revenue, good will or anticipated savings and loss of or damage to data), incidental damages or punitive damages, even if advised that any of these types of damages may occur. [REDACTED] [REDACTED] No Purchase or Sales Commitments This Agreement is entered into on a commercially reasonable efforts basis. Notwithstanding anything to the contrary herein, neither Party shall have any obligation to generate or have generated a minimum turnover for the other Party during the term hereof. Each Party expressly waives any claim or right to compensation in the case where for whatever reason, at any time during the term of this Agreement or upon termination or expiration thereof, it has not made a minimum volume of sales of its products or services, or has not received the whole or part of the revenue, margin or turnover it expected to receive, irrespective of whether (i) such expectation was known or agreed to by the other Party, (ii) forecasts were provided to the other Party; and/or (iii) a Party has invested time, means, marketing actions and/or resources to generate business. 9. Trademarks – Branding ­Advertising and Publicity – Indemnification ­IPR Trademarks Trademarks (hereinafter referred to as the Trademarks) shall mean any trademark as well as any trade name which (i) are affixed by a Party on its products or the products packaging, and/or used by a Party to designate its services and/or (ii) are used in any marketing materials provided by a Party. Each Party authorizes the other Party to use the other Partys Trademarks solely for the promotion of products and services falling within the scope of this Agreement (Joint Offering) in accordance with the terms and conditions of this Agreement and in particular with the Alcatel-­Lucent and/or ESPRE graphic standards guidelines or other written instructions regarding the use of each Partys Trademarks, which each Party will provide to the other upon request. Such an authorization which is not a license is royalty free, non­exclusive and non­transferable and grants to each Party no right in the other Partys Trademarks other than said authorization to use as provided herein. In particular, no Party is authorized to affixthe other Partys Trademarks on any of its products or packaging or on any documentation that does not relate to the Joint Offering. Alcatel-Lucent – ESPRE Confidential Use Pursuant to Company Instruction Page 6 of 22 Alcatel-Lucent/ESPRE Collaboration Agreement Final Each Party undertakes not to apply for registering or register or the like the other Partys Trademarks, as mark, trade name, Internet domain name or otherwise, for any product or service, in any country in the world. Before any release by a Party on any media (including Internet) of any new material (including without limitation, brochures, leaflets and other marketing documentation) using the other Partys Trademarks, prior written approval shall be obtained from this Party Each Party further undertakes to strictly comply with the other Partys requirements for the use of its Trademarks at all times and pursuant to its written specifications. Marketing and promotional activities include, but are not limited to, internal presentations, case studies, sales and trade show presentations, movies and videos, web content, advertising, and point of sales Any goodwill attaching to any Partys Trademarks, shall belong to their respective owners. In addition to the above, ESPRE shall be authorized to use the in collaboration with ALCATEL-­LUCENT logo to promote the collaboration with Alcatel-­Lucent under this Agreement. This authorization of use shall be given to ESPRE upon execution of this Agreement pursuant to a separate agreement substantially in the form of the enclosed draft as provided in Annex; Advertising and Publicity Each Party grants to the other the right to use the other Partys marketing materials as provided by the owning Party in support of the joint marketing activities contemplated under this Agreement. The receiving Party shall not alter the marketing materials in any manner, except as authorized in writing by the owning Party. Each Party may advertise and promote the Joint Offering with the other Partys written consent and in a manner intended to achieve optimum development of the business in accordance with the terms and conditions of this Agreement. Each party shall obtain the written approval of the other Party prior to the implementation of any advertising campaign that includes the joint offer and/or the other Partys tradename or trademarks, including but not limited to the in collaboration with ALCATEL-­LUCENT logo. Copyright in the Offering Documentation. Alcatel-­Lucent shall own all right, title and interest, including without limitation copyright, in and to jointly developed offer documentation, such as, but not limited to, marketing materials, installation manuals, and user manuals. ESPRE shall grant to Alcatel-­Lucent a non­exclusive, non­transferable, royalty-­free license to use ESPRE's copyrighted materials solely for the purpose of inclusion in jointly developed offer documentation and in any derivative works thereof. Where a derivative works is (i) any work of authorship that is based, in whole or in part, upon one or more pre­existing works (e.g., the marketing materials), such as a revision, modification, translation, abridgment, condensation, expansion or any other form in which such pre­existing works may be recast, transformed or adopted and (ii) which, if prepared without authorization of the owner of the copyright in such pre­existing work, would constitute a copyright infringement. Alcatel-Lucent – ESPRE Confidential Use Pursuant to Company Instruction Page 7 of 22 Alcatel-Lucent/ESPRE Collaboration Agreement Final Intellectual Property Rights in Joint Information Subject to Section 9.3, all Joint Information (defined below in this Section 9.3), except publicly known information, shall, if in written or other tangible form, be marked PROPRIETARY Alcatel-Lucent­-ESPRE and shall be maintained confidential by both Parties. Any Joint Information, except publicly known information, if in intangible form shall be reduced to a written or other tangible form within [REDACTED] and marked accordingly. Subject to a Partys preexisting rights in any solely owned information contained in the Joint Information, the Parties shall own the Joint Information jointly. Each Party may use the Joint Information, royalty-­free, for any purpose subject to any provisions in this Agreement.
